Judgment dismissing complaint as to the plaintiffs Charles Dombert and Orissa L. Dombert [Whittomore] unanimously affirmed, with costs. Judgment in favor of the plaintiff Egbert Whittemore modified by increasing the amount of recovery to $430, with interest from December 5, 1917, and as so modified unanimously affirmed, with costs. The court disapproves of the fifteenth finding of fact in so far as it finds that Egbert Whittemore’s interest was only $290 and interest at the time of the trial, and finds that his interest was $430, with interest from December 5, 1917, and also disapproves conclusion of law numbered five.